COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  MARIA ARAMBULA,                                 §               No. 08-17-00110-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                243rd District Court

  MANUEL Y. ENRIQUEZ AND                          §             of El Paso County, Texas
  ANGELA ENRIQUEZ,
                                                  §              (TC# 2012DCV05646)
                        Appellees.
                                                  §

                                             ORDER

       On May 9, 2017, this Court issued an order for mediation referral and suspended the

appellate timetable for sixty days. The order required the parties and the mediator to take certain

steps, including filing a mediation report and a dispositive motion if mediation was successful, or

a motion to reinstate the appellate timetable if it was not. No report or motion has been filed.

       Therefore, the Court, on its own motion, ORDERS this appeal to continue, the appellate

timetable suspension is lifted, and the Reporter’s Record shall now be filed in this Court on or

before August 16, 2017. Further, the Court has this day filed the Clerk’s Record (1 volume) which

was received on May 24, 2017 for the above styled and numbered cause.

       IT IS SO ORDERED this 17th day of July, 2017.

                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.